DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on July 15, 2021 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 5,574,876 hereinafter Uchiyama) in view of Williams et al. (US 6,138,177 hereinafter Williams).
Regarding claim 1, Uchiyama discloses a control method for a synchronous dynamic random access memory (SDRAM) , comprising: controlling the SDRAM to switch from a bus data access mode to a different operation mode (col. 2 lines 13-17, a synchronous dynamic memory having a plurality of banks and a built-in register which can set the operation mode of the dynamic memory); and controlling the SDRAM according to the value of the at least one register (col. 7 lines 3-20, one of mode register to determine an operation mode of the synchronous dynamic memory, i.e., when a value from the MPU is written in this MODE register, the internal register control unit  sends an indication to the MS control unit and sends information written in the MODE register to the lines through a selector to execute a write cycle to the CMR of the synchronous dynamic memory. Uchiyama differs from the claimed invention in not specifically teaching the steps of controlling the SDRAM to switch from a bus data access mode to a dynamic pin (DPIN) operation mode and setting a value of at least one register under the DPIN operation mode. However, Williams teaches a method of PIN programming and configuration such that each pin can be selectively programmed to carry signals in accordance with any of a plurality of functions in a function pool (col. 2, lines 3-12), read as dynamic pin (DPIN) operation mode, and setting a value of at least one register under the DPIN operation mode (table 1 and col. 27 lines 31-41, the signal carried on pin A10 is selected by a register entitled "PCIDV1 81h", and any of the PIO pins PIO0-31 can take on any of a plurality of functions) in order to reduce system hardware. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchiyama in having the steps of controlling the SDRAM to switch from a bus data access mode to a dynamic pin (DPIN) operation mode and setting a value of at least one register under the DPIN operation mode, as per teaching of Williams, in order to reduce system hardware.

Regarding claim 2, Uchiyama discloses that the at least one register comprises a first register, the value of the first register corresponds to a clock enable pin associated with a tied command of the SDRAM (col. 5 lines 50-64, a mode register for determining an operation mode of the chip and this circuit responds to control signals from the outside of the chip and a value set in the CMR to prepare an internal operational signal in synchronism with a clock signal inputted externally of the chip). Uchiyam differs from the claimed invention in not specifically disclosing the step of controlling the SDRAM according to the value of the at least one register further comprises: triggering a DPIN operation to control the SDRAM according to the value of the first register. However, Williams teaches triggering a DPIN operation to control the SDRAM according to the value of the first register (col. 31, lines 40-47, the PIO pins will first take on their default functions, and the user will program the registers corresponding to the PIO pins if the user desires any changes in functionality from the default in order to trigger a DPIN operation to control the SDRAM according to the value of the first register). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchiyama in having the step of triggering a DPIN operation to control the SDRAM according to the value of the first register, as per teaching of Williams, in order to reduce system hardware.
Regarding claim 3, Uchiyama disclose that the at least one register comprises a first register, the value of the first register corresponds to at least one pin associated with a tied command of the SDRAM, the at least one pin does not comprise a clock enable pin, and the step of controlling the SDRAM according to the value of the at least one register further comprises: controlling the SDRAM according to the value of the first register (col. 7 lines 3-20, internal register control unit watches for an address signal on the address bus PA0-PA31 to detect that an address from the processor  accesses the mode register of the synchronous dynamic memory, and responsive to a result of this detection, it transfers setting information during this accessing to the mode register of the synchronous dynamic memory so that the internal register control unit sends an indication to the MS control unit and sends information written in the MODE register to execute a write cycle to the CMR of the synchronous dynamic memory when a value from the MPU is written in this MODE register).
	Regarding claim 10, Uchiyama discloses the step of controlling the SDRAM according to the value of the at least one register further comprises: triggering an operation based on a value of a synchronization control register to control the SDRAM according to the value of the at least one register (col. 5 lines 37-48, when the MPU  writes a suitable value in this MODE register, the value is set in a mode register inside the synchronous dynamic memory and an operation mode of thereof is determined). Although Uchiyama does not specifically teach the step of triggering a DPIN operation. However, Williams teaches triggering a DPIN operation to control the SDRAM according to the value of the first register (col. 31, lines 40-47, the PIO pins will first take on their default functions, and the user will program the registers corresponding to the PIO pins if the user desires any changes in functionality from the default in order to trigger a DPIN operation to control the SDRAM according to the value of the first register). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchiyama in having the step of triggering a DPIN operation, , as per teaching of Williams, in order to reduce system hardware.
	Regarding claim 11, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
Regarding claim 12, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
Regarding claim 13, the limitations of the claim are rejected as the same reasons as set forth in claim 3.
Regarding claim 20, the limitations of the claim are rejected as the same reasons as set forth in claim 10.

Allowable Subject Matter
Claims 4-9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach nor suggest “wherein the at least one register comprises a first register and a second register, the value of the first register corresponds to a clock enable pin, a reset pin, and an on-die termination pin associated with a tied command of the SDRAM, the value of the second register corresponds to a pin associated with a synchronization command of the SDRAM, and the step of controlling the SDRAM according to the value of the at least one register further comprises: triggering a DPIN operation to control the SDRAM according to the value of the value of the first register and the value of the second register” as recited in claims 4 and 14; and “wherein the at least one register comprises a first register and a second register, the value of the first register corresponds to at least one pin associated with a tied command of the SDRAM, the at least one pin does not comprise a clock enable pin, a reset pin, and an on-die termination pin, the value of the second register corresponds to a pin associated with a synchronization command of the SDRAM, and the step of controlling the SDRAM according to the value of the at least one register further comprises: triggering a DPIN operation to control the SDRAM according to the value of the second register” as recited in claims 7 and 17.
Claims 5-6, 8-9, 15-16 and 18-19 are also objected because of depending on claims 4, 7, 14 and 17, respectively, containing the same allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Witek et al. (US 7,093,153) discloses a method for reducing the power consumed by a data processing system having SDRAM controller comprising configuration registers shared between modes (abstract and col. 5 line 37 through col. 6 line 50).
Peng et al. (US 10,089,232) discloses methods for increasing off-chip bandwidth utilizing an off-chip bus connection to switch from a multi-bus mode to a single-bus mode and vice-versa (abstract and col. 2 line 55 through col. 3 line 42).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/           Primary Examiner, Art Unit 2133